IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 99-40646
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARLOS OCHOA-HERNANDEZ, also known as Carlos
Ochoa-Hernandez, also known as Jose Andreas
Pineda-Hernandez,

                                          Defendant-Appellant.
                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-99-CR-22-1
                        --------------------
                          February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Carlos

Ochoa-Hernandez (“Ochoa”), has filed a motion to withdraw and a

brief as required by Anders v. California, 386 U.S. 738, 744

(1967).   Ochoa has received a copy of counsel’s motion and brief

but has not filed a response.   Our independent review of

counsel’s brief and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40646
                                - 2 -

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.   See 5TH CIR. R. 42.2.